931 So. 2d 280 (2006)
M.M. Father of N.M., T.M., C.M., and B.M., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D05-4110.
District Court of Appeal of Florida, Fifth District.
June 23, 2006.
Diana Kilpatrick Simpson of Diana Kilpatrick Simpson, P.A., Ocala, for Appellant.
Ralph J. McMurphy, of Department of Children & Families, Wildwood, for Appellee.
Patricia M. Propheter, Orlando, for Guardian Ad Litem.
PER CURIAM.
AFFIRMED. K.B. v. Dep't of Children & Families, 834 So. 2d 368, 369 (Fla. 5th DCA 2003) (observing that "the `least restrictive means' test set out in Padgett v. Department of Health and Rehabilitative Services, 577 So. 2d 565, 571 (Fla.1991), is not intended to preserve the parental bonds at the cost of a child's future. . . . The `least restrictive means' test simply requires that measures short of termination *281 be utilized if such measures would permit the safe re-establishment of the parent-child bond.") (citation omitted).
SHARP, W., THOMPSON, and MONACO, JJ., concur.